Title: Memorandum Preceding Letter to George Wythe, January 1776, 21 July 1811
From: Adams, John
To: 



July 21. 1811.

In the beginning of the year 1776 There was printed, at Phyladelphia, a Pamphlet under the Title of Thoughts on Government in a Letter from a Gentleman to his Friend, if memory serves me. The Gentleman was Mr John Adams and his then a Member of Congress and his Friend now President of the United States and his Friend was Mr George Wythe then a Member of Congress from Virginia and now Chancellor of that State. The Constitution of New York was formed soon after the Publication of those Thoughts and was framed conformably to the general Spirit of them. This Same Pamphlet fell into the hands of Some Gentlemen of Essex, who convened assembled a kind of County Convention, and drew up a result in general unfavourable agreable to the Principles of it, but as it was then published without the Authors name, they did not judge it necessary to give Credit for their Obligations to it. The Essex pamphlet was published in 1779 a little before the Convention for framing the Constitution of Massachusetts, and is a Work of Merit. The Essex Junto however, need not be so vain glorious as to arrogate to themselves The honor of being the Authors Founders of the Massachusetts Constitution.
